ORDER OF TEMPORARY SUSPENSION
Comes now the Honorable Dixon W. Prentice, the Hearing Officer appointed in this case and, pursuant to agreement of the parties, recommends that the Respondent, Raymond I. Klagiss, be suspended from the practice of law during the pendency of this disciplinary proceeding with leave to participate in one on-going proceeding.
Upon examination of the matters now before this Court, we find that the Hearing Officer's recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that, pursuant to Admission and Discipline Rule 23, Section 15(b), the Respondent, Raymond I. Klagiss, is suspended from the practice of law in the State of Indiana pending further order of this Court.
IT IS FURTHER ORDERED that the Respondent is granted leave to continue, as may be necessary, his representation in the case of Collier vs. Engineering Service Co., Inc., Case Number S487-0687 in Marion Superior Court No. 4.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and to the Hearing Officer.
The Clerk of this Court is further directed to provide notice of this Order of Temporary Suspension as required by Admission and Discipline Rule 28, Section 8(d).
All Justices concur.